U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 April 2, 2015 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re:YCG Funds (the “Trust”) File Nos.:333- 183956 and 811-22748 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, the Trust on behalf of its series, the YCG Enhanced Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated March 30, 2015, and filed electronically as Post-Effective Amendment No. 3 under the 1933 Act, and Amendment No. 5, under the 1940 Act to the Trust’s Registration Statement on Form N-1A on March 26, 2015. If you have any questions regarding the enclosed, please do not hesitate to contact me at (414)765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. For U.S. Bancorp Fund Services, LLC cc:David Jones, Esq. DAVID JONES & ASSOC., P.C.
